Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendment filed on 11/16/2020. Currently claims 1-2, 5, 9-22, 25, 28, 31, 33 and 48-55 are pending.


Response to Arguments
Applicant’s arguments, see pg. 8, filed 11/16/2020, with respect to the previous rejection of claims 1-2, 5, 9-22, 25, 28, 31, 33 and 48-55 rejected under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claims 1-2, 5, 9-22, 25, 28, 31, 33 and 48-55 rejected under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pgs 8-10, filed 11/16/2020, with respect to the rejection(s) of claim(s) 1-2, 5, 9-17, 48-49 and 50-54 under 35 USC 103(a) as being unpatentable over Jorgenson in view of Donnelly in view of Sullivan, rejection of claims 18-21 as being unpatentable over Jorgenson in view of Donnelly in view of Sullivan in view of Albert, rejection of claims 22, 25,28 31 and 33 as being unpatentable over Jorgenson in view of Donnelly in view of Sullivan in view of Albert in view of Stickney, rejection of claim 55 as being unpatentable over Jorgenson in view of Donnelly in view of Sullivan in view of Dupelle  have been fully considered and are persuasive.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5, 9-10 and 11-17, 48-49, and 50-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgenson et al (US 20140005738) hereafter known as Jorgenson in view of Donnelly et al (US 20100298899) hereafter known as Donnelly in further view of Sullivan et al (US 20140107541) hereafter known as Sullivan in view of Walker et al (US 20090270930) hereafter known as Walker.

Regarding Claim 1:
An ambulatory medical monitoring and treatment device [see abstract… “An automated external defibrillator (AED)”] comprising: 
a power source [see para 1… “The invention relates generally to electrotherapy circuits, and more particularly, to a defibrillator which analyzes patient physiological data and determines whether a shock or cardio-pulmonary resuscitation (CPR) therapy should be conducted.” For the defibrillator to shock an individual and for electrical circuits to work there inherently needs to be some sort of power source (ie a socket or battery). Therefore, this limitation is inherently present.];
a therapy delivery interface, coupled to the power source [see para 31 and Fig. 2 element 208 “controller 206 sends a signal to HV (high voltage) delivery circuit 208 to charge in preparation for delivering a shock”… additionally as mentioned before circuits require electricity to operate therefore element 206 which receives a signal from a circuit is interpreted as being inherently coupled to a power source]; 
electrodes” which as shown in Figure 2 is coupled to element 208 (ie the element linked to the delivery interface)]; 
a plurality of electrocardiogram (ECG) sensing electrodes to sense ECG signal of a heart of a patient [see Fig. 2 elements 116 “electrodes” and para 31… “An ECG front end circuit 202 is connected to a pair of electrodes 116 that are connected across the chest of the patient 14.  The ECG front end circuit 202 operates to amplify, buffer, filter and digitize an electrical ECG signal generated by the patient's heart to produce a stream of digitized ECG samples.” Based on this section the therapy electrodes are capable of acting as ECG sensing electrodes as well delivering therapy.] ;
a sensor interface to receive and digitize the ECG signal [see Fig. 2 element 202 “ECG front end” and para 31 “An ECG front end circuit 202 is connected to a pair of electrodes 116 that are connected across the chest of the patient 14.  The ECG front end circuit 202 operates to amplify, buffer, filter and digitize an electrical ECG signal generated by the patient's heart to produce a stream of digitized ECG samples.”]; and
at least one processor coupled to the sensor interface and the therapy delivery interface [see Fig 2 element 206 “controller” and see element 206 being coupled to the sensor interface (element 202) and the therapy delivery interface (element 208) by arrows], the at least one processor configured to:
analyze the ECG signal [see para 31 “The digitized ECG samples are provided to a controller 206 that performs an analysis to detect VF, shockable VT or other shockable rhythm and, in accordance with the present invention”] to generate ECG data in a time domain [see para 37 in particular “For one example, the ROSC score is calculated as the mean magnitude of the bandwidth limited first derivative (or first difference, which is a discrete-time analog)”]
determine a metric of the ECG signal [see para 35-36 in particular “The ECG data samples are coupled to a ROSC calculator 24 which determines a ROSC score from the ECG data.” As indicated, a score is determined from the analysis of the ECG data. This ROSC score is at least a metric as claimed], the metric being indicative of a general viability of the heart or indicative of chances of success of a therapeutic intervention to reduce cardiac arrhythmia [see paras 8 and 35-36… in particular see “Thus what is needed is an analysis algorithm for detecting shockable rhythms with high likelihood of return of spontaneous circulation (ROSC) that optimizes the duration of CPR.” and “The ROSC score is compared against a threshold by threshold comparator 26 to determine a mode of treatment which is most likely to lead to a successful resuscitation” ]
detect a treatable cardiac arrhythmia based on the analysis of the ECG signal [see para 31-34 and 36 in particular see “If the analysis determines that an arrhythmia treatable with electrical defibrillation is present”, “the AED begins to analyze the ECG data to see if an arrhythmia treatable with electrical defibrillation” and “Since the bandwidth limited first derivative may already be calculated for arrhythmia detection by the controller 206”. These sections indicate that the device detects arrhythmia as claimed]
the AED will begin operating by instructing the rescuer to administer CPR to the patient”]
generate a selection of the therapeutic intervention corresponding to the treatable cardiac arrhythmia [see para 17… “Yet another object of the invention is a defibrillator and method which calculates a ROSC estimate during CPR compressions and determines whether CPR should be interrupted to deliver an immediate electrotherapy shock” choosing between different therapies is a form of selecting]
However Jorgenson fails to disclose: “a harness configured to be worn about a torso of a patient’s body” or “wherein the plurality of therapy electrodes and the plurality of ECG sensing electrodes are configured to be disposed on the harness such that they are at a plurality of predetermined positions about the torso of the patient’s body”. Additionally Jorgenson does not transform ECG data into the frequency domain and the metric used is not from ECG data in the frequency domain. Thus, Jorgenson never fully discloses “transform the ECG data in the time domain to a frequency domain representation of the ECG data” or “that of a metric based on an analysis of the frequency domain representation” and thus fails to fully disclose a processor “determine a metric based on an analysis of the frequency domain representation at least one channel of the ECG signal data, the metric being indicative of a general viability of the heart or indicative of chances of success of a therapeutic intervention to reduce cardiac arrhythmia”. Finally Jorgenson does not disclose “the therapeutic intervention 
Donnelly discloses a wearable device that includes a series of straps (which is a harness) that allows an individual to engage in daily activity including outside a hospital setting [see para 25… “Treatment device 100 includes monitoring, treatment and data transmission and processing capability, and can be worn as a vest, belt, shirt, or series of straps, garment, or undergarment for example.” And “The subject may be in or out of a hospital setting, and the subject can engage in day to day life activities, at home, work, leisure, and play while wearing treatment device 100.”] that not only allows treatment of cardiac health but also monitoring of cardiac health [see para 6… “Aspects and embodiments of the present invention are directed to a wearable therapeutic and monitoring treatment device.  The device monitors and collects health related information from the subject.” And para 7… “The treatment device includes a cardiac sensing electrode, a treatment electrode, a user interface, and a sensor.”] Donnelly additionally discloses placing a plurality of therapy sensors [see elements 105 controller electrodes… and para 54 “Controller 105 processes the sensed cardiac information to detect life-threatening arrhythmias, and can instruct treatment electrodes 115 to deliver treatment, such as a cardioverting or defibrillating.”] and ECG sensing electrodes [see element 135 and para 32… “a subject activity sensor 135, such as an accelerometer, or other sensor configured to provide information to controller 105 relating to the subjects cardiac information (e.g., ECG)” and para 33… “treatment device 100 includes two activity sensors 135”] on the harness and positioned at plurality of predetermined positions about the torso of the patient’s body [see Fig. 1]. 
Additionally, Donnelly further discloses using an arrhythmia detection algorithm that shortens or lengthens the predetermine timing of the treatment [see para 34… “Controller 105 can use this information in a confidence based arrhythmia detection algorithm to accelerate or delay the timing of treatment that accelerates or delays”… accelerate timing is shortening the predetermined timing and delay the timing is lengthening the timing] which in combination with other factors can help enhance a confidence level for treatment of an arrhythmia thereby improving probability of success of treatment [see para 51… “to enhance a confidence level of the sensed information”] in the analogous art of cardiac therapy [see abstract… “At least one aspect is directed to a wearable treatment device that includes a cardiac sensing electrode, a treatment electrode, a user interface, and a sensor.”]  
Donnelly also mentions this arrhythmia detection algorithm as being affected by secondary inputs and that these secondary inputs include response/lack of response of a user to determine if a user is unconscious [see para 49…. “Secondary inputs to the basic detection algorithm can include a subject response button or override switch, where for example the subject indicates that they are in motion, and inputs from activity sensors 135.  In one embodiment, controller 105 determines that the lack of response from the subject, for example, by not pressing a subject response button (e.g., an abort switch,) that can be part of treatment device 100, means that the subject is unconscious.”] ] and only providing defibrillation (ie a therapeutic intervention that is electric therapy) if a user is deemed to be unconscious, apneic, pulseless or ventricular fibrillation or ventricular tachycardia within a predetermined time [see para 73…. “In one embodiment, cardiac treatment is not required if the subject is conscious and occurs only when the subject is unconscious”. and see para 34… “In one embodiment, controller 105 evaluates activity sensor 135 information to determine the position of the subject and any corresponding applied forces.  For example, activity sensor 135 can measure x, y, and z axis orientations of the subject.  Controller 105 can use this information in a confidence based arrhythmia detection algorithm to accelerate or delay the timing of treatment based on past and present body motion or position history.” Based on the fact that the controller controls the timing of the treatment, it is understood that the defibrillation is controlled and deployed at a predetermined time by the controller].
Sullivan discloses using the amplitude spectral area [please note that amplitude spectral area has been interpreted as reciting amplitude spectrum area and which is ECG data transformed in the frequency domain] from spectral analysis for determining when to apply CPR or defibrillation [see para 92 of Sullivan “For a patient experiencing VF, VF quality measures such as median VF frequency, Amplitude Spectral Area (AMSA), and the scaling exponent may be used for deciding when to apply chest compressions to the patient 482 and when to defibrillate the patient 482.”].
“In particular, the repetition of this type of shock stack in those patients where defibrillation repeatedly fails or where refibrillation rapidly ensues after each defibrillation shock is likely not optimal care.”] in the analogous art of cardiac therapy [see para 1…. “This invention relates generally to external defibrillators, and more specifically to AEDs and protocols which they carry out”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jorgenson to include a harness and to place Jorgenson’s electrodes on this harness and around the torso similarly to that disclosed by Donnelly so that an individual can not only be treated but also be monitored outside of a hospital setting while engaging in daily activity.
Since both obtaining amplitude spectral area (ECG data transformed in the frequency domain) and obtaining a treatment score (discussed as a metric above) as indicated above both individually provide data on a user’s physiological condition, it would have been obvious to one having ordinary skill in the art to modify Jorgenson to obtain both amplitude spectral area as taught by Sullivan and a treatment score as the use of both would provide the predictable result of better if not the same data on the physiological data of a patient as individually thereby improving the treatment the system provides.
Furthermore, since specifically using the amplitude spectral area provides information specifically to determine whether CPR or defibrillation should be applied ,which is the same objective of Jorgenson [see abstract of Jorgenson (“An automated external defibrillator (AED) (10) having a treatment decision processor (28) is described which follows a "shock first" or a "CPR first" rescue protocol”)], it would have been obvious to modify Jorgenson in view of Sullivan to obtain and to analyze both similarly to that described by how the treatment score is used as this would provide the predictable result of better if not the same result of determining which treatment should be applied. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Jorgenson in view of Donnelly in view of Sullivan by including Donnelly’s algorithm and the use of this algorithm in Jorgenson in view of Donnelly in view of Sullivan’s processor so that probability of success of treatment is improved.
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jorgenson in view of Donnelly in view Sullivan to further include secondary inputs that monitor for specific conditions including unconsciousness from lack of response and to only defibrillate under specific conditions including unconsciousness similarly to that disclosed by Donnelly because as discussed by Walker, defibrillation has an additive effect when applied more than once which can cause adverse reactions; therefore, limiting defibrillation to these specific conditions decreases any risk to additive effects.
Thus, Jorgenson in view of Donnelly in view of Sullivan in view of Walker recites a processor that “transforms ECG data in the time domain to a frequency domain representation of ECG” in the form of amplitude spectral area and both this spectral area and the score together are at least a metric determined from an analysis of ECG data in the frequency domain. Furthermore, it is understood that these values in 


Regarding Claim 2, para 31 of Jorgenson discloses the device as providing defibrillation as claimed [see para 31 “When the user presses the shock button on the user interface 214 a defibrillation shock is delivered from the HV delivery circuit 208 to the patient 14 through the electrodes 116.”]

Regarding claim 5, para 37 Jorgenson discloses using time domain measurements [see in particular “For one example, the ROSC score is calculated as the mean magnitude of the bandwidth limited first derivative (or first difference, which is a discrete-time analog)”]

As an alternative to the mean value computation, another approach is to use the median magnitude of the first derivative.”]

Regarding Claim 10, Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses a Fourier transform. This is best illustrated in para 6 of Jorgenson [see in particular see para 6 “Various attempts have been made to try to make this determination in an automated way from the patient's vital signs.” And “Another characteristic of the ECG which has been studied as a predictor of success is the frequency composition of the ECG waveform, with higher frequency content being found to correlate with resuscitation success.  This analysis is done by performing a spectral analysis of the ECG waveform, as by using a fast Fourier transform processor to perform a spectral analysis of the ECG.”] which indicates that for spectral area to be obtained a fast fourier transform is performed.

Regarding Claim 11, see rejection to claim 1 above which discusses obtaining an amplitude spectrum as claimed.

Regarding Claim 12, para 37 of Jorgenson [in particular see “the ROSC score is calculated as the mean magnitude of the bandwidth limited first derivative (or first difference, which is a discrete-time analog) of the ECG over a period of a few seconds”. Since an area of an amplitude spectrum is used to perform a similar analysis as the 

Regarding Claims 13-14, paras 60-61 and Fig. 9 shows that a score is obtained and based on this score relative to a threshold either shock is accelerated or delayed [in particular see “After CPR is administered for a prescribed period of time, the AED begins to analyze the ECG data to see if an arrhythmia treatable with electrical defibrillation is present.” and see steps 910,908, 916 in Fig. 9. Since an area of an amplitude spectrum is used to perform a similar analysis as the ROSC score as discussed above, it is understood that the same process is applied to this metric as well].

Regarding claim 15, Fig. 2 discloses a “user interface” and para 69 [in particular “The AED in this event directs the interruption of CPR at step 1116 by means of the aural and/or visual outputs of user interface 214.”] discloses this interface as directing CPR.

Regarding Claim 16, para 33 discloses the device as pausing for CPR which is a form of delay as claimed [see “If it is determined that the arrhythmia is not treatable with a defibrillation shock, the AED will go into a "pause" mode during which CPR may be performed.”].


calculate a ROSC score VR1”] and a second metric as claimed as indicated in para 66 [see “calculates a subsequent ROSC score VR1'”]. Furthermore, para 66 discloses comparing the first metric (VR1) to the second metric (VR1’) [see “The AED then compares VR1' with the first ROSC score VR1 at decision step 1018.”]. Providing an acceleration of energy based on the score [see para 66 in particular “so a supplemental shock may be Warranted” and Fig. 10].  Additionally, see para 73 which discloses using a threshold amount to determine CPR or application of energy [in particular see “Another alternative is to employ a threshold score as the decision criteria for changing the first CPR mode of operation to the second CPR mode of operation”]. While, not explicitly stated that a second score which is lower than a threshold results in an immediate supplemental shock (ie accelerated application of electrical therapy), based on Figure 10 with the further steps of 918, it appears that the device is capable of performing this action depending on all the factors analyzed by the device. Again, since an area of an amplitude spectrum is used to perform a similar analysis as the ROSC score as discussed above, it is understood that the same process is applied to this metric as well. Thus, Jorgenson in view of Donnelly in view of Sullivan discloses the invention as claimed.

Regarding Claim 48, see rejection to claim 1 above which discloses obtaining a metric that is a value of an amplitude spectrum area as claimed.

Regarding Claim 49, para 48 of Jorgenson [see in particular… “The database contains 20-second ECG strips, the first 10 seconds recorded during CPR, followed by 10 seconds after CPR cessation.” ] discloses using a database of 20 seconds which is within the range of approximately 10-45 seconds. Thus Jorgenson in view of Donnelly in view of Sullivan is capable of reciting a predetermined timing as claimed.

Regarding Claims 50-51:
Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses the invention substantially as claimed including all the limitations of claim 1 which includes modifying the predetermining timing.
However, Jorgenson in view of Donnelly in view of Sullivan in view of Walker fails to disclose changing the predetermined timing to apply therapeutic intervention as including shortening the timing as recited by claim 50 or lengthening the time as recited by claim 51.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Jorgenson in view of Donnelly in view of Sullivan by changing the predetermined time to either be a lengthening or shortening of time because these are the only two possible outcomes of changing timing of treatment and either lengthening the timing of intervention or shortening the timing of intervention are these only two options. 

Regarding Claims 52-53:
n addition, the AED rhythm classification may be used during CPR to help determine whether to stop the CPR period early in order to deliver an immediate defibrillating shock”] and selecting which forms of therapeutic intervention should be used [see para 63 of Jorgenson “Thus a falling ROSC score in this arm causes the AED to change from a first CPR mode of operation to an alternate therapy at step 936.”].
However, Jorgenson in view of Donnelly in view of Sullivan in view of Walker only discloses the therapeutic interventions that consist of either CPR or defibrillation with no mention of pacing. Thus, Jorgenson in view of Donnelly in view of Sullivan fails disclose “wherein modifying the choice of the therapeutic intervention based on the metric comprises modifying the therapeutic intervention from applying a defibrillating shock to the patient to applying a plurality of pacing pulses to the patient” or “wherein modifying the choice of the therapeutic intervention based on the metric comprises modifying the therapeutic intervention from applying a plurality of pacing pulses to the patient to applying a defibrillating shock to the patient”.
Donnelly further discloses a system configured to provide pacing and defibrillation and to determine whether an individual needs to be treated by defibrillation or pacing [see para 78… “treatment device 100 can also detect and control pacing of the subject.” and para 102… “treatment (e.g., an electric shock) can be determined to be applied (ACT 620) based on the detected (ACT 605) cardiac information.  In this example, sensed (ACT 605) cardiac information may indicate that the subject is experiencing a cardiac event and in need of pacing or defibrillation.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Jorgenson in view of Donnelly in view of Sullivan in view of Walker to include Jorgenson in view of Donnelly in view of Sullivan in view of Walker’s system to be configured to consider pacing as a therapeutic intervention, determine if this treatment is/ is not preferable to defibrillation and to switch between delivery of either therapeutic intervention based on the preferred therapy as such a modification would provide a greater range of therapy types providing greater flexibility to Jorgenson in view of Donnelly in view of Sullivan’s system.


Regarding Claim 54
Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses the invention substantially as claimed including all the limitations of claim 1. Additionally Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses using electrodes [see para 31 of Jorgenson… “An ECG front end circuit 202 is connected to a pair of electrodes 116 that are connected across the chest of the patient 14.”]
However, Jorgenson in view of Donnelly in view of Sullivan in view of Walker fails to mention the use of gel at all and therefore fails to disclose “wherein the at least one processor is configured to cause gel to be deployed on to the patient’s skin prior to applying the therapeutic intervention”.
Treatment electrodes 115 may be housed in therapy pads that also include receptacles to house conductive fluid such as conductive gel.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jorgenson in view of Donnelly in view of Sullivan to include a step where Jorgenson in view of Donnelly in view of Sullivan in view of Walker’s processor instructs and confirm the use of gel is deployed since as disclosed by Donnelly the use of gel will increase the conductivity of the electrodes.



Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Jorgenson in view of Donnelly in view of Sullivan in view of Walker as applied to claim 1 above, and further in view of Albert et al (US 5046504) hereafter known as Albert.

Regarding Claims 18-20
Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Jorgenson in view of Donnelly in view of Sullivan discloses analyzing and using spectral area which is in the frequency domain.
However, Jorgenson in view of Donnelly in view of Sullivan in view of Walker only discloses using a single time window of a few seconds [see para 37 of Jorgenson… in the ROSC score is calculated as the mean magnitude of the bandwidth limited first derivative (or first difference, which is a discrete-time analog) of the ECG over a period of a few seconds”] and therefore, Jorgenson fails to discloses a second time period which is shorter than the first.
Albert discloses that high frequencies are known to be underestimated as they exist for shorter time periods and that by using by using time windows that are much shorter than the time of interest one can get a better estimation of these high frequencies [in particular see Col. 10 lines 25-45… in particular see “Note that increasingly higher frequencies are progressively underestimated due to the fact that, by definition, they exist for a shorter time period.] in spectral analysis of ECG data [see abstract of Albert “Method and apparatus for analyzing ECG signal data for diagnostic purposes by performing an incrementally moving, short window FFT analysis to produce a set of spectral templates representative of the spectral frequency content of the ECG at each window position.”]
Additionally Albert disclose obtaining a smaller window which is a section of a larger window [see Fig.2 of Albert (T1 is a first larger window and T2 is a smaller overlapping window)].
It would have been obvious to further modify Jorgenson in view of Donnelly in view of Sullivan in view of Walker by configuring the system to obtain subsections of time (ie a second shorter time period) from a larger time window (ie a first longer time period) of the spectral data similarly to that taught by Albert as such a modification would help prevent underestimating of high frequency spectral data thereby providing a more accurate measurement of a user’s vitals. 
the ROSC score is calculated as the mean magnitude of the bandwidth limited first derivative (or first difference, which is a discrete-time analog) of the ECG over a period of a few seconds”. This includes approximately four seconds.] Since .2 seconds is a fraction of four seconds and Jorgenson in view of Albert is configured to obtain subsections from this period of time, it is understood that Jorgenson in view of Donnelly in view of Sullivan in view of Walker in view of Albert is at least capable of making windows of approximately .2 seconds as recited in claim 19 and smaller overlapping windows within the time frame of .2 seconds as recited in claim 20.

Regarding Claim 21:
Jorgenson in view Donnelly in view of Sullivan in view of Walker in view of Albert discloses the invention substantially as claimed including all the limitations of claims 1 and 19-20.
However, Jorgenson in view Donnelly in view of Sullivan in view of Walker in view of Albert fails to disclose applying therapy “at local maxima of area of the amplitude spectrum” as claimed.
Sullivan further discloses that the peaks of frequency (which corresponds with the maximal areas of the amplitude spectrum) indicate the times the heart is able to support circulation [see para 156…  “The peak VF frequency indicates the time when the heart is able to support circulation.”].
Furthermore, since the maximal spectral areas provide a clear indication as to the condition of the heart (ie if the heart is improving and thereby providing circulation or .


Claims 22, 25, 28,31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgenson in view of Donnelly in view of Walker in view of Sullivan as applied to claim 1 above, and further in view of Albert in view of Stickney et al (US 20040039419) hereafter known as Stickney.

Regarding claim 22:
Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses analyzing and using spectral area which is in the frequency domain.
However, Jorgenson in view of Donnelly in view of Sullivan in view of Walker fails to disclose using the peak frequencies of ECG spectral analysis and comparing these peak frequencies to a threshold when determine whether to performed the step of defibrillation
Albert discloses that high frequencies are known to be underestimated as they exist for shorter time periods and that by using by using time windows that are much shorter than the time of interest one can get a better estimation of these high frequencies [in particular see Col. 10 lines 25-45 of Albert… in particular see “Note that increasingly higher frequencies are progressively underestimated due to the fact that, by definition, they exist for a shorter time period.] in spectral analysis of ECG data [see abstract of Albert “Method and apparatus for analyzing ECG signal data for diagnostic purposes by performing an incrementally moving, short window FFT analysis to produce a set of spectral templates representative of the spectral frequency content of the ECG at each window position.”]. Additionally Albert discloses obtaining a smaller window which is a section of a larger window [see Fig.2 of Albert (T1 is a first larger window and T2 is a smaller overlapping window)].
Stickney discloses using the peak frequencies of ECG spectral analysis and comparing these peak frequencies to a threshold when determine whether to performed the step of defibrillation [see Fig 7 and see paras 75-76 of Stickney]. 
It would have been obvious to modify Jorgenson in view of Donnelly in view of Sullivan in view of Walker by configuring the system to obtain subsections of time (ie a second shorter time period) from a larger time window (ie a first longer time period) of the spectral data similarly to that taught by Albert as such a modification would help prevent underestimating high frequency spectral data thereby providing a more accurate measurement of a user’s vitals.
	Finally, it would have been obvious to one having ordinary skill to modify Jorgenson in view of Donnelly in view of Sullivan in view of Walker in view of Albert by monitoring the peak frequencies in a manner similar to that described by Stickney in order to further determine when defibrillation is needed. Please note that peak frequencies are at least local indicia as claimed.




Regarding Claim 28, since .2 seconds is a fraction of four seconds and Jorgenson in view of Donnelly in view of Sullivan in view of Albert in view of Walker in view of Stickney is configured to obtain subsections from this period of time, it is understood that Jorgenson in view of Albert in view of Stickney is at least capable of making windows of .1-1 seconds in duration.


Regarding Claim 31, see rejection to claim 22 above which discloses Jorgenson in view of Donnelly in view of Sullivan in view of Albert in view of Stickney using the difference between a metric obtained and a threshold of the metric [see Fig. 7 of Stickney]. This difference is at least a difference of the sequence of determined values of the metric as claimed. 

Regarding claim 33, see rejection to claim 22 which discloses Jorgenson in view of Donnelly in view of Sullivan in view of Walker in view of Albert in view of Stickney using different windows of time [see T1 and T2 from Albert] and thresholds [see Fig. 7 of Stickney] and based on the difference between the threshold applying defibrillation.

55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgenson in view of Donnelly in view of Sullivan in view of Walker as applied to claims 1 and 54 above, and further in view of Dupelle et al (US 6019877) hereafter known as Dupelle.

Jorgenson in view of Donnelly in view of Sullivan in view of Walker discloses the invention substantially as claimed including all the limitations of claims 1 and 52.
However, Jorgenson in view of Donnelly in view of Sullivan in view of Walker fails to disclose “wherein the at least one processor is configured to recalculate the metric after gel is deployed on to the patient’s skin and prior to applying the therapeutic intervention”.
Dupelle discloses that the composition of gel can cause a change in electric potential difference and that this electric potential difference should be recalculated [see Col. 3 lines 10-25… in particular “However, if the composition of the gel is changed, for example, it would be necessary to measure the electrical potential difference again and then recalculate the appropriate resistance value for resistor 30, 
assuming that the measured electrical potential difference is changed”] thereby implying that skin with gel and without gel have different electrical potential differences based on the composition of gel and that a recalculation of metrics would need to be determined as the electrical potential difference could change in the analogous art of medical electrodes [see abstract… “A medical electrode assembly”].
	It would have been obvious to one having ordinary skill in the art to modify Jorgenson in view of Donnelly in view of Sullivan in view of Walker’s processor to include a step of recalculating a measured metric after gel is applied to skin as the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792